ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_01_EN.txt. 32

JOINT DECLARATION OF JUDGES BEDJAOUI, GUILLAUME
AND RANJEVA

[Translation]

Article 31, paragraph 5, of the Statute — United Kingdom and United States
parties in the same interest — United Kingdom not being entitled to choose a
judge ad hoc.

1. The question arose in this case as to whether or not the United
Kingdom was entitled to choose a judge ad hoc in the present phase of
proceedings relating to the jurisdiction of the Court and the admissibility
of the Libyan Application. The Court answered this question in the
affirmative. It nevertheless did not see fit to state reasons for its decision,
merely recalling it in paragraph 9 of the Judgment. This unexplained
decision appears to us to be inexplicable and we therefore feel it our duty
to explain at this point just why we were unable to endorse it.

THE ISSUE AND THE SOLUTION ADOPTED BY THE COURT

2. At present the Members of the Court include President Stephen M.
Schwebel, who is of United States nationality, and Judge Rosalyn Hig-
gins, who is of British nationality. Under Article 31, paragraph 5, of the
Statute of the Court, each had the right to sit in both cases, Libya v.
United States, and Libya v. United Kingdom.

However, Article 32 of the Rules of Court states: “If the President of
the Court is a national of one of the parties in a case he shall not exercise
the functions of the presidency in respect of that case.” President Schwebel
was thus required to surrender the presidency of the Court to the Vice-
President in the case of Libya v. United States. In the circumstances, he
also decided to relinquish the presidency in the Libya v. United Kingdom
case. The decision mirrored that taken in comparable circumstances
by Sir Robert Jennings, the then President, when the Court considered
Libya’s request for the indication of provisional measures in 19921.

Judge Rosalyn Higgins moreover informed the Court that, having
acted as counsel for the United Kingdom during the early phases of the

case of Libya v. United Kingdom, she could not take part in the proceed-
ings. In view of the circumstances in which the Memorials of the Parties

! Order of 14 April 1992, LC. J. Reports 1992, pp. 3 and 114.

27
1971 MONTREAL CONVENTION (JOINT DECL.) 33

had been prepared, Judge Higgins also felt that she must ask to be
excused in the case of Libya v. United States.

Her decision, like that of President Schwebel, reflected laudable
scruples. Nonetheless it was to raise awkward issues of procedure.

3. On 5 March 1997, the United Kingdom notified the Court that it
had been informed of Judge Higgins’s decision and that, pursuant to
Article 31 of the Statute of the Court and Article 37 of the Rules of Court,
it had chosen Sir Robert Jennings, K.C.M.G., Q.C., former President of
the Court, to sit as judge ad hoc in the forthcoming oral proceedings in
the case of Libya v. United Kingdom. .

4. The choice seemed on the face of it to be in conformity with Ar-
ticle 31, paragraph 3, of the Statute of the Court, under which: “If the
Court includes upon the Bench no judge of the nationality of the parties,
each of these parties may proceed to choose” a judge ad hoc.

Nonetheless it raised a difficulty with regard to paragraph 5 of the
same Article, which states:

“Should there be several parties in the same interest, they shall,
for the purpose of the preceding provisions, be reckoned as one
party only. Any doubt upon this point shall be settled by the deci-
sion of the Court.”

5. Articles 36 and 37 of the Rules of Court determine the applicability
of Article 31 of the Statute. Article 37, paragraph 1, provides that:

“If a Member of the Court having the nationality of one of the
parties is or becomes unable to sit in any phase of a case, that party
shall thereupon become entitled to choose a judge ad hoc within a
time-limit to be fixed by the Court, or by the President if the Court is
not sitting.”

Paragraph 2 then adds that:

“Parties in the same interest shall be deemed not to have a judge
of one of their nationalities upon the Bench if the Member of the
Court having one of their nationalities is or becomes unable to sit in
any phase of the case.”

6. The question therefore arose whether the United Kingdom and the
United States were to be regarded as “parties in the same interest” against
Libya, at least in the current phase of proceedings. If they were not, the
United Kingdom was entitled to choose a judge ad hoc in the case
between itself and Libya (but not in the case involving the United States).
If they were, the United Kingdom could not choose a judge ad hoc since
the Court already had on the Bench, in both cases, a judge ad hoc chosen
by Libya and a judge having the nationality of the United States, a coun-
try which was a party in the same interest with the United Kingdom.

28
1971 MONTREAL CONVENTION (JOINT DECL.) 34

7. The Court appears to have long hesitated over the solution. First,
the Registry followed its usual practice by transmitting the United King-
dom’s letter to the Agent of Libya, who was invited to submit any rele-
vant observations by 7 April 1997. The Court received no comment from
Libya within that time-limit.

The Court then instructed the Registry to inform the three States con-
cerned that it was also ready to receive from them, by 30 June at the
latest, any observations they might wish to make in respect of Article 31,
paragraph 5, of the Statute. The United Kingdom filed a Memorial
setting forth the reasons why, in its opinion, there were no parties in
the same interest in the case. The United States took the same view. In
an extremely short letter, Libya took the opposite view. On 16 September
1997 the Court informed the Parties of its decision. Over six months thus
elapsed between the choice made by the United Kingdom and the deci-
sion of the Court.

JURISPRUDENCE ON PARTIES IN THE SAME INTEREST

8. This decision seems on the face of it to conflict with the jurispru-
dence on parties in the same interest of both the Permanent Court of
International Justice and the International Court of Justice; which pre-
cedents must be looked into before we consider the facts in this case.

9. This jurisprudence emerged in the initial years of the Permanent
Court.

In the case concerning Territorial Jurisdiction of the International
Commission of the River Oder, the British, Czechoslovak, French, Ger-
man and Swedish Governments which were in the same interest with
Denmark against Poland did not have a judge of their nationality on the
Bench. They were nevertheless not called upon to choose one, a Danish
Judge sitting opposite the Polish Judge?.

In the advisory proceedings on the Customs Régime between Germany
and Austria, having heard the Parties in advance of any discussion of the
merits, the Court held that the German and Austrian Governments on
the one hand, and the Czechoslovak, French and Italian Governments on
the other, were respectively parties in the same interest. Furthermore, the
Court noted that it included upon the Bench judges of French, German
and Italian nationality. It deduced “that there is no ground in the present
case for the appointment of judges ad hoc either by Austria or by
Czechoslovakia”.

That was when the Permanent Court first identified the criterion for
determining whether States were in the same interest. Hesitation was
legitimate since the English text of the Statute referred to “parties in the
same interest”, whereas the French version spoke of parties which “font
cause commune”. Clearly, the English was broader in scope and would

2 Judgment No. 16 of 10 September 1929, P.C.LJ., Series A, No. 23, p. 5.

29
1971 MONTREAL CONVENTION (JOINT DECL.) 35

have excluded the choice of judges ad hoc in more cases. The Permanent
Court, however, abided by the French text and held that the provision
concerned was applicable only if the States concerned were in a situation
of “itis consortium’ >. In its Order of 20 July 1931, it noted that “all
Governments which, in the proceedings before the Court, come to the
same conclusion, must be held to be in the same interest for the purposes
of the present case”*. It then held that “the arguments advanced by the
German and Austrian Governments lead to the same conclusion” whereas
the arguments of the other three Governments “lead to the opposite con-
clusion” >. It concluded that on either side the Governments in question
were in the same interest.

10. The International Court of Justice, for its part, encountered this
problem for the first time in the South West Africa cases in regard to
Applications filed respectively by Ethiopia and Liberia against South
Africa. Neither State had a judge of its own nationality on the Bench
and, in advance of the filing of the Memorials, they both stated their
intention of choosing a judge ad hoc. South Africa did likewise.

The Court waited until the Memorials had been filed before giving its
decision, by an Order of 20 May 1961. In the grounds for that Order, the
Court first and foremost echoed the decisions of the Permanent Court,
stating that “all Governments which, in proceedings before the Court,
come to the same conclusion, must be held to be in the same interest”. In
so doing, it laid down a general principle without restricting the solution
chosen to that particular case.

The Court then found that the submissions contained in the applica-
tions and the Memorials were mutatis mutandis identical and that “the
text [of the applications and Memorials] themselves are, excepting in a
few minor respects, identical”. It therefore deduced that Liberia and
Ethiopia were “in the same interest” before the Court and were “there-
fore, so far as the choice of a judge ad hoc is concerned, to be reckoned
as one party only”.

For those various reasons, the Court joined the two proceedings,
found that the Governments of Ethiopia and Liberia were in the same
interest and fixed a time-limit of slightly less than six months for them,
acting in concert, to choose a single judge ad hoc. South Africa for its
part, had chosen such a judge, thus preserving the balance between the
applicants and the respondent.

3 See Statut et Réglement de la Cour permanente de Justice internationale — Elements
d'interprétation, 1934, p. 190. See also Hudson, The Permanent Court of International
Justice, p. 334, note 73.

4 Order of 20 July 1931, P.C.I.J., Series A, No. 41, p. 89.

5 Ibid., p. 90.

6 South West Africa, Order of 20 May 1961, I C.J. Reports 1961, p. 14.

30
1971 MONTREAL CONVENTION (JOINT DECL.) 36

11. The issue arose a little differently in the North Sea Continental
Shelf case. The Federal Republic of Germany signed two separate Spe-
cial Agreements, one with Denmark and the other with the Netherlands.
Furthermore, on the same date the three Governments concluded between
themselves a protocol in which they agreed to request the Court to join
the two proceedings, adding:

“The three Governments agree that for the purpose of appointing
a judge ad hoc the Governments of the Kingdom of Denmark and
the Kingdom of the Netherlands shall be considered to be parties in
the same interest within the meaning of Article 31, paragraph 5, of
the Statute of the Court.” ?

Within the time-limit fixed for the filing of the Counter-Memorials,
Denmark and the Netherlands notified the Court, in separate letters, that
they had each chosen Mr. Sorensen as a judge ad hoc. After the filing of
the Counter-Memorials, but before the Parties had requested the joinder
of the proceedings in accordance with the Protocol, the Court delivered
its decision by an Order of 28 April 1968. In that Order it recalled the
circumstances in which Denmark and the Netherlands had chosen a
judge ad hoc, together with the arrangements approved by the Parties. It
also, however, expressed the wish to ascertain for itself on the basis of the
written pleadings whether the two Governments were indeed in the same
interest, and found that

“the Counter-Memorials submitted by the Governments of Den-
mark and the Netherlands confirm that the two Governments con-
sider themselves to be parties in the same interest since they have set
out their submissions in almost identical terms”.

The Court then concluded that the two Governments “are, so far as the
choice of a Judge ad hoc is concerned, to be reckoned as one Party
only”$.

The Judgment thus confirms the criterion previously established for
determining whether two States are parties in the same interest: their sub-
missions alone are determinative in this respect. The Judgment also
establishes, however, that it is for the Court — not the parties — to take
the necessary decision. In that case the two Governments had chosen the
same person to sit as a judge ad hoc. The Court might merely have
decided to record the fact. It chose instead to determine whether or not
they were parties in the same interest. But, here again, it did not just go
by what the parties asserted; it verified the position in the light of the
submissions of both States.

12. The jurisprudence of the Court, thus reaffirmed and elaborated,

7 North Sea Continental Shelf, Order of 26 April 1968, I. C.J. Reports 1968, p. 10.
8 Ibid.

31
1971 MONTREAL CONVENTION (JOINT DECL.) 37

had further occasion to be applied in the Fisheries Jurisdiction cases.
Two Applications were successively filed against Iceland, by the United
Kingdom on 14 April 1972 and by the Federal Republic of Germany on
5 June 1972. By parallel Orders of 17 August 1972 the Court indicated
certain provisional measures and fixed the following day as the time-limit
for the production of Memorials on jurisdiction.

A British judge was sitting in the case, but neither Iceland nor Ger-
many had a judge of its nationality. As early as 21 July 1972 Germany
notified the Court of its intention to choose a judge ad hoc and, on
31 October, chose Mr. Mosler. Since the Icelandic Government did not
react, the Registrar so informed the Agent of Germany and transmitted
the case file to Judge Mosler.

However, shortly before the hearings on the Court’s jurisdiction in the
two cases were to open, the Court had doubts about its composition, and
on 4 January 1973 the Registrar addressed to the Agents a letter in which
the Court,

“after deliberating on the question, is unable to find that the appoint-
ment of a judge ad hoc by the Federal Republic of Germany in this
phase of the case would be admissible. This decision affects only the
present phase of the proceedings, that is to say that concerning the
jurisdiction of the Court, and does not in any way prejudice the
question whether, if the Court finds that it has jurisdiction, a judge
ad hoc might be chosen to sit in the subsequent stages of the case.”?

The decision was confirmed by the President in the same terms at the
opening of the hearings.

It was amplified in the Judgment of 2 February 1973 on the jurisdic-
tion of the Court in the Fisheries Jurisdiction (Federal Republic of Ger-
many v. Iceland) case, with the statement that:

“However, the Court, taking into account the proceedings insti-
tuted against Iceland by the United Kingdom . . . and the composi-
tion of the Court in this case, which includes a judge of United
Kingdom nationality, decided by eight votes to five that there was in
the present phase, concerning the jurisdiction of the Court, a com-
mon interest in the sense of Article 31, paragraph 5, of the Statute
which justified the refusal of the request of the Federal Republic of
Germany for the appointment of a judge ad hoc.” |!

Iceland, for its part, had nevertheless not appointed a judge ad hoc.
When the merits phase began, Germany notified the Court that, while

9 LC J. Pleadings, Fisheries Jurisdiction, Vol. Il, p. 421.

10 Ibid., p. 120.
‘} Judgment of 2 February 1973, 1. C.J. Reports 1973, p. 51, para. 7.

32
1971 MONTREAL CONVENTION (JOINT DECL.) 38

maintaining its right to make such an appointment, it would not insist on
appointing its own judge “as long as this situation persists” !*.

The solution chosen in the jurisdiction phase nevertheless confirmed
previous jurisprudence under which two States were in the same interest
when they presented the same submissions, whatever the supporting line
of argument. In that particular case the United Kingdom and the Federal
Republic of Germany contended that the Court had jurisdiction to hear
their case. However, they did so on different grounds with regard to juris-
diction ratione personae, The Federal Republic of Germany was in fact in
a different situation from that of the United Kingdom. It was not a
Member of the United Nations and was not party to the Statute. There-
fore it did not invoke a declaration of compulsory jurisdiction deposited
under Article 36, paragraph 2, of the Statute (as did the United King-
dom), but instead relied upon a declaration of 29 October 1971 that it
accepted the jurisdiction of the Court under Article 35, paragraph 2, of
the Statute and under Security Council resolution 9 (1946) of 15 October
1946. Yet Iceland had denied that the declaration could cover proceed-
ings ratione temporis l?.

Nonetheless the Court held that the difference in situation between the
United Kingdom and Germany was of little importance. What mattered
was that both States held the Court to have jurisdiction. That identity of
submission implied that the Parties were in the same interest.

Although on the latter point the Judgment merely provides manifest
confirmation of previous decisions, it must be noted that such jurispru-
dence thus had occasion to be applied in a new procedural configuration.
In the case concerning the Customs Régime between Germany and Aus-
tria, referred to the Permanent Court, the intervening States put forward
their points of view in single proceedings for an advisory opinion. In the
South West Africa and North Sea Continental Shelf cases the Applicants
had brought two separate Applications but in both cases the Interna-
tional Court of Justice joined the Applications and delivered a single
Judgment.

By contrast, in the Fisheries Jurisdiction cases, the Court did not pro-
nounce a similar joinder and delivered two separate series of Judgments,
on jurisdiction and on the merits. However, this did not prevent it from
considering that the United Kingdom and Germany were “in the same
interest” in the first phase of proceedings. Thus for two States to be “in
the same interest” they indeed have to present the same submissions to
the Court, whether in a single application or in two separate applications,
and whether or not the latter are joined. This procedural detail is of little
importance.

127. CJ. Pleadings, Fisheries Jurisdiction, Vol. Il, p. 457.
13 Jbid., p. 94; see also Judgment of 2 February 1973, 1. C.J. Reports 1973, pp. 54 and 55.

33
1971 MONTREAL CONVENTION (JOINT DECL.) 39

13. All in all, the jurisprudence of the Permanent Court and that of the
International Court of Justice look perfectly coherent:

(a) Governments which, before the Court, present the same submissions
must be regarded as being in the same interest. The arguments
advanced by the parties are not very important in this respect, the
submissions alone being determinative (settled jurisprudence);

(b) when objections to jurisdiction and admissibility are submitted in
limine litis, in the initial phase of proceedings the attitude of the
parties to these objections must be evaluated. Thus if the parties
submit that the Court has jurisdiction, they must be regarded as
being in the same interest (Fisheries Jurisdiction cases);

(c) It is for the Court to decide independently of the attitude of the
parties (North Sea Continental Shelf case);

(d} This solution applies whether the applications are joined (South West
Africa and North Sea Continental Shelf cases) or remain separate
(Fisheries Jurisdiction cases).

THE CIRCUMSTANCES OF THE CASE

14. In the current phase of this case the United Kingdom and the
United States present the same arguments on two different levels. Firstly,
they contend in almost identical terms that the dispute brought before
the Court does not concern the application or interpretation of the Mon-
treal Convention of 23 September 1971 for the Suppression of Unlawful
Acts against the Safety of Civil Aviation and consequently that Article 14
of the Convention does not give the Court jurisdiction to hear the case.
Secondly, they state that the Security Council approved various resolu-
tions imposing on Libya an obligation to surrender the suspects, and that
these resolutions adopted under Chapter VII of the Charter are binding
on Libya under Article 25 and prevail over any treaty obligation (par-
ticularly the Montreal Convention) under Article 103. They deduce from
this that the Libyan Applications are inadmissible or have become moot.

In its Preliminary Objections, the United Kingdom therefore requests
the Court:
“to adjudge and declare that:

it lacks jurisdiction over the claims brought against the United King-
dom by the Libyan Arab Jamahiriya

and/or

the claims brought against the United Kingdom by the Libyan Arab
Jamahiriya are inadmissible”.

34
1971 MONTREAL CONVENTION (JOINT DECL.) 40

As to the United States, it requests “that the Court uphold the objec-
tions of the United States to the jurisdiction of the Court and decline to
entertain the case”.

In these circumstances, it was clear that in this phase of the proceed-
ings the United States and the United Kingdom present the same sub-
missions to the Court and are therefore in the same interest. Further-
more, such community of interests throws light on President Schwebel’s
decision not to act as President of the Court in either case and Judge Hig-
gins’s decision to stand down in both cases. The existence of the same
interest is expressed chiefly in the Judgments delivered by the Court,
which are very similar in their legal reasoning and virtually identical in
their operative provisions. The British request for the appointment of a
judge ad hoc ought to have been rejected in accordance with the settled
jurisprudence recalled above.

15. In its written observations, the United Kingdom nonetheless sets
out four arguments against such a solution, which must be considered in
turn.

16. It relies first on “the right of a State party to a case before the
Court to have included on the Bench a judge ad hoc in circumstances in
which there is no elected judge of the nationality of that State able to take
part in proceedings”. That right is said to be “fundamental”.

This argument cannot be upheld. It is true that the Statute of the Court
gives States the right to choose a judge ad hoc, whether the request is
brought before the Court unilaterally or by means of a Special Agree-
ment. However, this right springs from an even more fundamental prin-
ciple, which is that of the equality of parties. Yet in certain situations
such equality may be breached by the very fact of choosing a judge ad
hoc. This is so when one of the States in the same interest with other
States already has a judge on the Bench. In such an event the statutory
right to choose a judge ad hoc loses any foundation and the principle of
equality requires that no such judge be chosen. This is the meaning of
Article 31, paragraph 5, of the Statute and this is the situation in the
present case.

17. The United Kingdom secondly contends that Article 31, which
uses a form of wording in the singular, “applies separately to each case on
the Court’s List”. “In the presence of two separate cases between two sets
of parties (even if one party is common to both cases), Article 31, para-
graph 5, has no application.” In this instance, Libya filed two separate
Applications against the United States and the United Kingdom. The
text relied upon is consequently not applicable, so it is claimed, “short of
joinder of the cases”.

Yet, according to the United Kingdom, “it has been the consistent
practice of the Court not to order joinder unless the parties to both cases
agree”. On account, in particular, of the positions of the Parties, it is
argued that the conditions for joinder are not fulfilled in this case; the
two cases being separate, the Parties cannot be in the same interest.

This argument is far from convincing. It was rejected in the Fisheries

35
1971 MONTREAL CONVENTION (JOINT DECL.) 41

Jurisdiction cases, in which the Court found that Germany and the United
Kingdom were in the same interest, even though the two States had sub-
mitted separate Applications. Nor is there any foundation for it in the
applicable instruments. Article 31, paragraph 5, of the Statute and Ar-
ticle 36 of the Rules of Court use neither the singular nor the plural form
since there is no reference to “the case” or to “the cases”. Only Article 37
of the Rules of Court mentions the eventuality in which a Member of the
Court is unable to sit “in any phase of a case”. This wording, however,
reflects Article 24 of the Statute, which envisages the eventuality that one
of the Members of the Court cannot sit in “a particular case”. The word-
ing is easily explained in that the choice of a judge ad hoc to replace a
Member of the Court who has stood down is conceivable only in the case
in which the State of which that Member is a national is a party. More-
over in the present case the United Kingdom never requested the appoint-
ment of a judge ad hoc in the proceedings between Libya and the United
States, whereas Judge Higgins also stood down in these proceedings.

Furthermore, the traditional jurisprudence of the Court is founded on
the very principles that underlie these instruments. Accepting that States
cannot be in the same interest unless they are involved in the same pro-
ceedings would, in fact, leave the decision concerning the appointment of
judges ad hoc to the discretion of the applicant(s) and would thus deprive
the Court of its jurisdiction conferred by the Statute and the Rules of
Court.

Under such a system the Court would be unable to declare that several
applicants presenting identical submissions in separate applications are in
the same interest. Nor would it be able to establish that several respon-
dents presenting identical submissions in cases which were the subject of
separate applications are parties in the same interest. In short, the appli-
cant(s) would be in control of the proceedings and one can readily ima-
gine what advantage they might be tempted to gain from this.

What is more, it is difficult to see why the solution adopted as to
whether or not parties are in the same interest should be different
depending on whether the Court has before it separate applications (as in
the Fisheries Jurisdiction cases or in the present cases) or a single applica-
tion (as in the case concerning Monetary Gold Removed from Rome in
1943). Such formalism would be quite unjustified and at variance with
the tradition of the Court, “whose jurisdiction is international” and
which “is not bound to attach to matters of form the same degree of
importance which they might possess in municipal law” “.

18. It could, however, be argued against this line of reasoning that,
faced with separate applications or defences containing identical submis-

14 Judgment of 30 August 1924, Mavrommatis Palestine Concessions, P.C.LJ.
Series A, No. 2, p. 34; Judgment of 2 December 1963, Northern Cameroons, I.C.J. Reports
1963, p. 28; Judgment of 26 June 1992, Certain Phosphate Lands in Nauru (Nauru v.
Australia), LC.J. Reports 1992, p. 265.

36
1971 MONTREAL CONVENTION (JOINT DECL.) 42

sions, the Court would be able to rectify the situation and avoid any
fraud by deciding the joinder of proceedings and, once joinder is effected,
by finding that the parties are in fact in the same interest.

There is nevertheless a fundamental objection to this solution, namely
that joinder of proceedings and recognition that parties are in the same
interest do not obey the same criteria. The purpose of joining proceedings
is to let the Court rule on two separate applications in a single judgment.
Joinder may be decided upon in cases between the same parties and with
the same subject-matter (as in the case concerning the Legal Status of the .
South-Eastern Territory of Greenland'>). So may it in cases between the
same parties but with a different subject-matter (as those concerning Cer-
tain German Interests in Polish Upper Silesia\$ and Appeals from Certain
Judgments of the HungarolCzechoslovak Mixed Arbitral Tribunal’).
Furthermore, joinder of separate proceedings instituted by different States
is also possible. It may be effected where the States are parties in the
same interest (as in the South West Africa cases). Yet being parties in the
same interest does not necessarily imply the joinder of proceedings, par-
ticularly if the parties themselves oppose it (as proven by the Fisheries
Jurisdiction cases).

The point is that some States may present identical submissions to the
Court while developing different lines of reasoning. In which case they
are indeed parties in the same interest but it would be most inadvisable to
effect a joinder leading to a single judgment that would have to rule sepa-
rately on these various arguments. A joinder of proceedings was effected
by the Court in the North Sea Continental Shelf case because:

“the legal arguments presented on behalf of Denmark and the
Netherlands have been substantially identical, apart from certain
matters of detail, and have been presented either in common or in
close co-operation” !$.

On the other hand, there was no joinder of issue in the merits phase of
the Fisheries Jurisdiction cases because the Court

“took into account the fact that while the basic legal issues in each
case appeared to be identical, there were differences between the
positions of the two Applicants, and between their respective sub-
missions” !°,

15 Orders of 2 and 3 August 1932, P.C.LJ., Series AIB, No. 48, p. 268.

16 Judgment No. 7 of 5 February 1926, P.C.LJ., Series A, No. 7, p. 95.

17 Order of 12 May 1933, P.C.LJ., Series C, No. 68, p. 290.

18 Judgment of 20 February 1969, C.J. Reports 1969, p. 19, para. 11.

19 Judgments of 25 July 1974, LC.J. Reports 1974, p. 6, para. 8, and p. 177, para. 8.

37
1971 MONTREAL CONVENTION (JOINT DECL.) 43

Moreover, the views of the parties do not influence the decision of the
Court in the same way when it comes to determining whether they are
parties in the same interest and when the requirement is to decide
whether a joinder should be effected. In the first eventuality the decision
obeys purely objective criteria and it is for the Court to apply those cri-
teria when deciding. The agreement of the parties is not enough, as
shown by the North Sea Continental Shelf case, in which the Court deter-
mined for itself whether Denmark and the Netherlands were indeed in
the same interest, in conformity with the Special Agreement.

When it comes to joinder, on the other hand, the Court sets great store
by the wishes of the parties, as shown by the cases concerning the Aerial
Incident of 27 July 1955 (Israel v. Bulgaria) and Nuclear Tests (1973)
and as the Court itself stated in the Fisheries Jurisdiction cases, noting in
support of its decision that “joinder would be contrary” to the “wishes”
of the Applicants.

In such circumstances, the wisdom of the traditional jurisprudence of
the Court becomes plainer. As scholarly opinion has already noted, a
joinder of proceedings and the choice of a judge ad hoc when the parties
are considered to be in the same interest are clearly two different hypo-
theses not necessarily coinciding*®. Two distinct concepts — joinder of
proceedings and parties in the same interest — cannot be confused,
and the latter cannot be made dependent on the former: there are circum-
stances in which parties are in the same interest in separate proceedings
yet joinder of the proceedings is not desirable. The Court must none-
theless be able to determine that the parties are in the same interest.

19. The United Kingdom thirdly states that almost all the cases before
the Court in the past “involved parallel proceedings brought by two
Applicants against a single Respondent”. In this case, however, two
Respondents face a single Applicant. The situation is therefore claimed to
be very different and a different solution essential.

It is nevertheless difficult to see why the Statute and the Rules of Court
should be applied differently to respondents and applicants on this point.
The aforementioned texts refer to the parties in general and it is clear that
they may be parties in the same interest both as respondents and as appli-
cants.

In the initial phase of proceedings, the submissions of applicants in the
same interest necessarily aim to secure recognition for the jurisdiction of
the Court and the admissibility of the application(s) (as in the South West
Africa and Fisheries Jurisdiction cases). In the same initial phase, the
submissions of respondents in the same interest aim to deny the jurisdic-

20 G. Guyomar, Commentaire du Règlement de la Cour internationale de Justice,
p. 300.

38
1971 MONTREAL CONVENTION (JOINT DECL.) 44

tion of the Court and the admissibility of the application(s) (as in the
Lockerbie cases). It is difficult to see why these two scenarios should be
treated differently.

20. Lastly, the United Kingdom states that the arguments which it
develops, starting in this phase of the proceedings, while “compatible”
with those advanced by the United States, “are not identical”. Each has
developed “arguments on the factual and legal aspects of its case as it
considers best”. On this further ground, it is argued, they are not parties
in the same interest.

This line of reasoning arises from a confusion between the “submis-
sions” and “arguments” of the parties (which States appearing before the
Court all too often confuse, as the Court explicitly noted in the case con-
cerning Minquiers and Ecrehos (Francel United Kingdom))?'.

Two States which advance the same submissions are parties in the
same interest, even if their arguments diverge somewhat. Indeed, in all
legal systems, parties “in the same interest” jointly seek the same result,
presenting submissions to the same end. And it is indeed because they
seek a single end that the framers of the Statute provided for the appoint-
ment of a single judge ad hoc in such cases. It would be all too easy for
two or more States to circumvent this rule by presenting identical sub-
missions based on a different line of reasoning and so obtain the appoint-
ment of several judges ad hoc. The submissions, and the submissions
alone, must be taken into consideration for the application of Article 31,
paragraph 5, of the Statute.

Furthermore, it is not without interest to note that in the present case
the actual arguments advanced by the United States and the United
Kingdom are extremely similar. In both cases they rest upon a common,
restrictive interpretation of Article 14 of the Montreal Convention and
on the impact of the Security Council resolutions.

CONCLUSION

21. All in all, in this phase of proceedings the United States and the
United Kingdom have presented the same submissions, on which the
Court has ruled in two Judgments with similar legal reasoning and
almost identical operative parts. They were parties in the same interest
and consequently the United Kingdom was not entitled to choose a judge
ad hoc. The Court decided otherwise, which gave us the pleasure of
sitting once more alongside Sir Robert Jennings and again appreciating

21 Judgment of 17 November 1953, I C.J. Reports 1953, p. 52.
22 Dictionnaire de la terminologie du droit international, pp. 104 and 105.

39
1971 MONTREAL CONVENTION (JOINT DECL.) 45

his eminent qualities. This does not prevent us, however, from regretting
a decision for which no reasons were stated, which is a first in the history
of the Court, and which appears to us to be contrary to the Statute, to
the Rules of Court and to the jurisprudence of the Court.

(Signed) Mohammed BEDJAOUI.
(Signed) Gilbert GUILLAUME.
(Signed) Raymond RANJEVA.

40
